 



EXHIBIT 10.6

FORM OF OPTION AGREEMENT

LIN TV CORP.
NONQUALIFIED STOCK OPTION LETTER AGREEMENT

TO: Employee

You have been selected by LIN TV Corp. (the “Company”) to receive nonqualified
options under the Company’s Amended and Restated 2002 Stock Plan (the “Plan”) to
purchase                      shares of the Company’s Class A common stock, $.01
par value per share (the “Common Stock”). The exercise price per share of these
options is $13.855. Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Plan.

The terms of the options are as set forth in the Plan and in this Letter
Agreement. The most important of the terms set forth in the Plan are summarized
as follows:

Term: The term of the options is ten years from date of grant (the “Final
Exercise Date”), unless sooner terminated.

Payment for Shares: The options may be exercised by the delivery of written
notice of exercise accompanied by:



1.   Cash, personal check (unless, at the time of exercise, the Committee
determines otherwise), bank-certified check or cashier’s check;   2.   Unless
the Committee, in its sole discretion, determines otherwise, shares of the
Company’s capital stock held by you for a period of at least six months having a
fair market value at the time of exercise, as determined in good faith by the
Committee, equal to the exercise price; or   3.   While the stock is publicly
traded, unless the Committee in its sole discretion determines otherwise,
through a “cashless exercise” arranged by a broker designated by the Committee.

Withholding Taxes: As a condition to the exercise of the options, you shall make
such arrangements as the Company may require for the satisfaction of any
federal, state or local withholding tax obligations that may arise in connection
with such exercise. The Company shall have the right to retain without notice
sufficient shares of stock to satisfy the withholding obligation.

Termination: In the event of your termination of employment, all unvested
options will immediately be cancelled. You will have the following period of
time after such termination of employment to exercise your vested options (any
vested options not

 



--------------------------------------------------------------------------------



 



exercised by such applicable date will then be cancelled):



•   Voluntary termination: 60 days   •   Disability (as defined in the Plan) or
death: 365 days   •   Termination for Cause: Immediate forfeiture as of the date
of termination

The 60 or 365-day periods referred to above shall not extend beyond the Final
Exercise Date.

Vesting: Unless accelerated in accordance with the Plan, the options shall vest
and become exercisable according to the following schedule:

              Date on and After Which       Portion of Total Option Option is
Exercisable       That Becomes Exercisable
July 1, 2006
        25 %
July 1, 2007
        25 %
July 1, 2008
        25 %
July 1, 2009
        25 %

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares of Common
Stock for which it is vested until the earlier of the Final Exercise Date or the
termination of the option as described under the heading “Termination” above.

Provisions of the Plan: This option is subject to the provisions of the Plan, a
copy of which is furnished to you with this Letter Agreement.

Change of Control: In the event of a Change of Control, the Plan’s Committee may
declare that any or all non-vested options will be immediately exercisable or
accelerated to a faster vesting schedule.

Arbitration: As a condition of the Company’s grant of options to you, you agree
that all disputes between you and the Company shall be resolved by final and
binding arbitration in accordance with the provisions of this section. This
agreement to arbitrate shall remain in effect after termination of this
Agreement with respect to any disputes arising out of events occurring during
the term hereof or arising out of or relating to this Agreement, or disputes
arising out of or relating to your employment or termination thereof. A party
intending to assert a claim must serve, by hand delivery or a form of mail that
requires a signed return receipt, a written demand for arbitration on the other
party. The demand, if against the Company, must be served on a Vice President or
higher-level officer of the Company. The demand must describe the basis of the
claim with reasonable specificity and the remedy requested. The demand must be
received by the person served within the time limitation set forth below. The
arbitration shall be conducted in accordance with the then-prevailing Employment
Dispute Resolution Rules of the American Arbitration Association. The situs of
the arbitration shall be Providence, Rhode Island. Notwithstanding the
foregoing, the following discovery

 



--------------------------------------------------------------------------------



 



limitations shall apply to the arbitration proceeding: each party may take the
deposition of one individual only and any expert witness designated by the other
party; both parties shall have the right to subpoena witnesses and documents,
but additional discovery may be had only if the arbitrator so orders after
determining there is a substantial need for the information. Notwithstanding any
longer statutes of limitation provided by law, no claim of any nature whatsoever
may be brought by either party against the other, in arbitration or otherwise,
unless a written demand for arbitration is served on the other party within
thirty (30) days after the claim accrued; i.e., within thirty (30) days from the
date on which the act or event (or failure to act) on which the claim is based
occurred. The arbitrator shall be authorized to award such relief as is
available under the applicable state or federal law on which the claim is based.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



LIN Television Corporation
Nonqualified Stock Option Letter Agreement

[ Signature Page ]

         
 
      Acknowledged and accepted:          
 
  Signature:    
 
       
 
       
 
  Print Name:   Employee
 
       
 
  Station:    
 
       
 
       
 
  Social Security #:    
 
       
 
       
 
  Home Address:    
 
       
 
       
 
  E-mail Address:    
 
       
 
       

     
Approved:
   
 
   
 
   
 
   
Gary R. Chapman
   
Chairman, President & CEO
   

              Option Summary       Options granted       # Date of Grant      
July 1, 2005 Vesting Schedule       4 years, 25% per year Exercise Price      
$13.855

 